Order entered June 25, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01019-CV

             FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants
                                     V.
             HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-04867-2012

                                            ORDER
                           Before Justices Bridges, Lang, and Schenck

       This appeal was submitted in this Court on June 17, 2015. On May 14, 2015, appellants

filed in this Court a “Notice to the Fifth Judicial District Court of Dallas, Texas of Removal to

Federal Court.” Appellants stated in part in that notice that they have “filed removal papers” in

the United States District Court for the Eastern District of Texas regarding this case.

       Attached to appellants’ May 14, 2015 notice in this Court is a document with a federal

court caption, titled “Notice of Removal of Entire Civil Action No. 429-04867-2012 & 429-

04867-2012A.” However, that attached document is not file-stamped by the United States

District Court for the Eastern District of Texas. See Crear v. U.S. Bank Nat’l Ass’n, No. 05-13-

01683-CV, 2015 WL 1137886, at *1–2 (Tex. App.—Dallas 2015, no pet.) (no removal shown

where appellant’s notice to state court did not have “filed copy of the removal notice itself”

attached).
          Appellants were requested by letter from this Court to file in this Court no later than June

24, 2015, a filed-stamped copy of the notice of removal purportedly filed by them in federal

court. They have not done so.

          We ORDER appellants to file in this Court no later than July 2, 2015, a file-stamped

copy of the document titled “Notice of Removal of Entire Civil Action No. 429-04867-2012 &

429-04867-2012A” filed by them in the United States District Court for the Eastern District of

Texas, i.e., a copy of the “Notice of Removal of Entire Civil Action No. 429-04867-2012 & 429-

04867-2012A” bearing a file-stamp of the United States District Court for the Eastern District of

Texas. Until such time that this Court receives a copy of that document file-stamped by the

United States District Court for the Eastern District of Texas, this case will proceed in this Court.

See id.

                                                        /s/    DOUGLAS S. LANG
                                                               JUSTICE




                                                  –2–